Case 3:19-cv-02074-G-BK Document 358 Filed 09/07/21         Page 1 of 2 PageID 21166



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF               )
AMERICA,                                    )
                                            )
      Plaintiff and Counter-Defendant,      )
                                            )
vs.                                         )
                                            )
ACKERMAN MCQUEEN, INC.,                     )            CIVIL ACTION NO.
                                            )
      Defendant and Counter-Plaintiff,      )            3:19-CV-2074-G
                                            )
and                                         )
                                            )
MERCURY GROUP, INC., HENRY                  )
MARTIN, WILLIAM WINKLER, and                )
MELANIE MONTGOMERY,                         )
                                            )
      Defendants.                           )


                       AMENDED SCHEDULING ORDER

      Based upon the parties’ status reports (docket entries 342, 345), it is

ORDERED that the court’s prior scheduling orders are amended as follows:


      •     This case is RESET for trial on the court’s four-week trial docket
            beginning March 7, 2022.

      •     By September 15, 2021, the parties are DIRECTED to contact
            Mr. Jeff Abrams, ABRAMS MEDIATION & ARBITRATION, INC.,
            5720 LBJ Freeway, Suite 560, Dallas, Texas 75240
            (972.702.9066, FAX: 214.526.5880, EMAIL:
            jeff@abramsmediation.com) to discuss possible further
            mediation efforts.
Case 3:19-cv-02074-G-BK Document 358 Filed 09/07/21       Page 2 of 2 PageID 21167



      •     By October 29, 2021, all discovery -- including discovery
            concerning expert witnesses -- shall be completed.

      •     By November 29, 2021, all motions that would dispose of all or
            any part of this case (including motions for summary
            judgment), shall be filed.

      •     Unless otherwise directed by order, the parties must make the
            disclosures required by Rule 26(a)(3)(A)-(B), FED. R. CIV. P., by
            February 7, 2022.

      •     By February 25, 2022, all pretrial materials shall be filed. See
            docket entry 174 for specifics.

      •     A pretrial conference in the case is set for Friday, March 4,
            2022, at 10:30 a.m.


      SO ORDERED.

September 7, 2021.

                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge




                                        -2-
